                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 CHRISTOPHER ALAN JACKSON                                                     CIVIL ACTION

 VERSUS                                                                          NO. 19-10137

 LAWMAKERS, STATE OF LOUISIANA                                              SECTION: “E”(1)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is dismissed as frivolous and/or for seeking

monetary relief against a defendant who is immune from such relief.

       New Orleans, Louisiana, this 3rd day of July, 2019.


                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
